Exhibit 10.25

 

Amendment to Employment Agreement

 

This Amendment to the Employment Agreement (this “Amendment”) is entered into as
of this 21 day of July 2015, by and between Joshua Hexter, an individual
residing at Jerusalem, Israel (the “Executive”), and ORAMED Ltd., a company
incorporated under the laws of the State of Israel, with an address at Hi-Tech
Park 2/4 Givat Ram, Jerusalem, Israel 91390 (the “Company”).

 





WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 15, 2013 (the “Original Agreement”); and

 

WHEREAS, Company and the Executive desire to amend some of terms and conditions
of the Original Agreement.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.            In Section 2.1(a) - Salary of the Original Agreement the following
paragraph is hereby added:

 

As of July 1st, 2015, the Executive shall be entitled to a gross monthly salary
of NIS 40,810 (the “Salary”).




2.            Except for the changes and/or additions stated herein, all the
other terms of the Original Agreement shall remain valid and bind the parties
without any change. In the case of a contradiction between the provisions of
this Amendment and the provisions of the Original Agreement, the provisions of
this Amendment shall prevail. Without limiting the generality of the foregoing,
the term “Agreement” as used in the Employment Agreement shall be deemed to be
the Employment Agreement as amended by this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of July 21st, 2015.

  

  Oramed Ltd.       /s/ Nadav Kidron   Nadav Kidron, CEO       /s/ Joshua Hexter
 

Joshua Hexter

 